 Case 3:19-cr-04253-JLS Document 43 Filed 11/10/20 PageID.101 Page 1 of 1



 1
 2
 3
 4
 5
 6                         UNITED STATES DISTRICT COURT
 7                      SOUTHERN DISTRICT OF CALIFORNIA
 8                               (HON. JANIS L. SAMMARTINO)
 9
10     UNITED STATES OF AMERICA,                    )    Case No. 19CR4253-JLS
                                                    )
11                  Plaintiff,                      )
                                                    )
12           vs.                                    )    ORDER CONTINUING
                                                    )    MOTION HEARING/TRIAL
13     ITZAUI MANUEL LERMA,                         )    SETTING
                                                    )
14               Defendant.                         )
       _______________________________              )
15
16         Pursuant to the joint motion [Doc No. 42 ], IT IS HEREBY ORDERED that
17   the Motion Hearing/Trial Setting shall be continued from November 13, 2020, to
18   December 18, 2020 at 1:30 p.m.
19         For the reasons set forth in the joint motion, the Court finds that the ends of
20   justice will be served by granting the requested continuance, and these outweigh the
21   interests of the public and the defendant in a speedy trial. Accordingly, the delay
22   occasioned by this continuance is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A).
23         IT IS SO ORDERED.
24
25   DATED: November 10, 2020
26                                          Honorable Janis L. Sammartino
                                            United States District Judge
27
28


                        Order Continuing Motion Hearing and Exclude Time
